


Exhibit 10(f)

CBS CORPORATION
SENIOR EXECUTIVE
SHORT-TERM INCENTIVE PLAN
(Amended and Restated as of December 31, 2005)

ARTICLE I

GENERAL

Section 1.1 Purpose.

        The purpose of the CBS Corporation Senior Executive Short-Term Incentive
Plan (the "Plan") is to benefit and advance the interests of CBS Corporation, a
Delaware corporation (the "Company"), by granting annual performance-based
awards ("Awards") to reward selected senior executive officers of the Company
and its subsidiaries and divisions for their contributions to the Company's
financial success and thereby motivate them to continue to make such
contributions in the future.

Section 1.2 Definitions.

        As used in the Plan, the following terms shall have the following
meanings:

        (a)   "Award" shall have the meaning set forth in Section 1.1.

        (b)   "Board" shall mean the Board of Directors of the Company.

        (c)   "Class B Common Stock" shall mean shares of Class B Common Stock,
par value $0.001 per share, of the Company.

        (d)   "Code" shall mean the Internal Revenue Code of 1986, as amended,
including any successor law thereto, and the rules and regulations promulgated
thereunder from time to time.

        (e)   "Committee" shall mean the Compensation Committee of the Board (or
such other Committee(s) as may be appointed or designated by the Board) to
administer the Plan in accordance with Section 1.3 of the Plan. The Committee
shall consist of at least two (2) individuals, each of whom shall be an "outside
director" (or any successor standard thereto) within the meaning of
Section 162(m) of the Code; provided, however, that if any such Committee member
is found not to have met the qualification requirements of Section 162(m), any
actions taken or Awards granted by the Committee shall not be invalidated by
such failure to so qualify.

        (f)    "Company" shall have the meaning set forth in Section 1.1.

        (g)   "Earnings Per Share" shall have the meaning provided by GAAP.

        (h)   "EBITDA" shall mean the Company's Operating Income before
depreciation, amortization and inter-company eliminations.

        (i)    "Effective Date" shall have the meaning set forth in
Section 4.10.

        (j)    "Equity Plan" means the CBS Corporation 2004 Long-Term Management
Incentive Plan and any successor or similar plan of the Company.

        (k)   "Exchange Act" shall mean the Securities Exchange Act of 1934, as
amended, including any successor law thereto.

--------------------------------------------------------------------------------



        (l)    "Fair Market Value" of a share of Class B Common Stock on a given
date shall be, unless otherwise determined by the Committee, the 4:00 p.m. (New
York time) closing price on such date on the New York Stock Exchange or other
principal stock exchange on which the Class B Common Stock is then listed, as
reported by The Wall Street Journal (Northeast edition) or any other
authoritative source selected by the Company.

        (m)  "Free Cash Flow" shall mean the Company's Operating Income before
depreciation and amortization, less cash interest, taxes paid, working capital
requirements and capital expenditures.

        (n)   "GAAP" shall mean generally accepted accounting principles in the
United States.

        (o)   "Net Earnings" shall have the meaning provided in GAAP.

        (p)   "Net Earnings from Continuing Operations" shall have the meaning
provided in GAAP.

        (q)   "Net Revenue" shall have the meaning provided by GAAP.

        (r)   "OIBDA" shall mean the Company's Operating Income before
depreciation and amortization.

        (s)   "OIBDA Without Inter-Company Eliminations" shall mean the
Company's Operating Income before depreciation, amortization and inter-company
eliminations.

        (t)    "Operating Income" shall have the meaning provided by GAAP.

        (u)   "Participant" shall mean any employee who has met the eligibility
requirements set forth in Section 1.4 hereof and whom the Committee designates a
participant under the Plan.

        (v)   "Performance Goals" shall mean the performance goals set forth in
Section 2.2 from which the Committee shall establish performance targets for a
given Performance Period.

        (w)  "Performance Period" shall mean a period of time over which
performance is measured as determined by the Committee in its sole discretion.

        (x)   "Plan" shall have the meaning set forth in Section 1.1.

        (y)   "Revenue" shall have the meaning provided by GAAP.

        (z)   "Salary" for any Performance Period beginning on or after
January 1, 2006 shall mean the sum of (i) the annual base salary of the
Participant as in effect on the first day of the applicable Performance Period
and (ii) an amount equal to the annual rate of compensation as in effect on the
first day of the applicable Performance Period that the Participant is required
to defer (if any) for the applicable Performance Period pursuant to an
employment agreement or similar arrangement with the Company.

        "Salary" for any Performance Period ending on or before December 31,
2005 shall mean, (A) for any Participant hired on or before March 20, 2003, the
sum of (i) the base salary of the Participant on March 20, 2003, and (ii) an
amount equal to the annual rate of any compensation for such Performance Period
deferred pursuant to the participant's employment agreement entered into on or
before March 20, 2003 until no earlier than the year after the Participant
ceases to be an executive officer of the Company; provided that, if the
employment agreement for the Participant expires or is no longer in effect for
all or any part of a Performance Period, the Participant's Salary for such
Performance Period shall mean the sum of (x) the base salary of the Participant
on March 20, 2003, and (y) an amount equal to the annual rate of any
compensation deferred pursuant to the Participant's employment agreement for the
final Performance Period for which such agreement was in effect; and (B) for any
Participant hired after March 20, 2003, the sum of (i) such participant's base
salary on the date of hire, and (ii) an amount equal the annual rate of any
compensation for the year of hire deferred pursuant to such Participant's
employment agreement as in effect on his date of hire until no earlier than the
year after the Participant ceases to be an executive officer of the Company;
provided

--------------------------------------------------------------------------------



that the Salary for this purpose of a Participant hired after March 20, 2003
shall not exceed 1.5 times the highest Salary on March 20, 2003 for any
Participant determined pursuant to clause (A) of this paragraph of
Section 1.2(z).

        (aa) "Section 162(m)" shall mean Section 162(m) of the Code.

        (bb) "Subsidiary" shall mean a corporation (or a partnership or other
enterprise) in which the Company owns or controls, directly or indirectly, more
than 50% of the outstanding shares of stock normally entitled to vote for the
election of directors (or comparable equity participation and voting power).

        (cc) "Target Awards" means the target established by the Committee for
each Performance Period based on a multiple (either a fraction or a whole number
multiple) of the Participant's Salary or a specified dollar amount.

Section 1.3 Administration of the Plan.

        The Plan shall be administered by the Committee which shall adopt such
rules as it may deem appropriate in order to carry out the purpose of the Plan.
All questions of interpretation, administration and application of the Plan
shall be determined by a majority of the members of the Committee then in
office, except that the Committee may authorize any one or more of its members,
or any officer of the Company, to execute and deliver documents on behalf of the
Committee. The determination of such majority shall be final and binding in all
matters relating to the Plan. The Committee shall have authority to determine
the terms and conditions of the Awards granted to eligible persons specified in
Section 1.4 below.

Section 1.4 Eligible Persons.

        Awards may be granted only to employees of the Company or one of its
subsidiaries at the level of Senior Vice President or at a more senior level who
are designated by the Committee as Participants for a given Performance Period.

ARTICLE II

AWARDS

Section 2.1 Awards.

        The Committee may grant Awards to eligible employees with respect to
each Performance Period, subject to the terms and conditions set forth in the
Plan.

Section 2.2 Terms of Awards.

        (a)   The Committee shall determine in its sole discretion whether any
employee of the Company shall have the opportunity to earn incentive
compensation under this Plan during any Performance Period. If the Committee
decides to offer such opportunity to one or more employees of the Company, then
within the time period permitted or required under Section 162(m) for amounts
payable hereunder to be considered "qualified performance based compensation",
the Committee shall (i) establish the Performance Period, (ii) designate each
Participant for the Performance Period, (iii) select from the list of
Performance Goals set forth in this Section 2.2, the Performance Goal or Goals
to be applicable to the Performance Period, (iv) establish specific performance
targets related to such Performance Goals and (v) establish Target Awards for
each Participant.

        (b)   For any Performance Period beginning on or after January 1, 2006,
the Performance Goals from which the Committee shall establish performance
targets shall relate to the achievement of financial goals based on the
attainment of specified levels of one or more of the following: OIBDA, OIBDA
Without Intercompany Eliminations, Operating Income, Free Cash Flow, Net
Earnings, Net Earnings from Continuing Operations, Earnings Per Share, Revenue,
Net Revenue, operating revenue, total shareholder return, share price, return on
equity, return in excess of cost of capital, profit in excess of cost of
capital, return on assets, return on invested capital, net operating profit
after tax, operating margin, profit margin or any combination

--------------------------------------------------------------------------------



thereof. The Performance Goals may be described in terms of objectives that are
related to the individual Participant or objectives that are Company-wide or
related to a Subsidiary, division, department, region, function or business unit
and may be measured on an absolute or cumulative basis or on the basis of
percentage of improvement over time, and may be measured in terms of Company
performance (or performance of the applicable Subsidiary, division, department,
region, function or business unit) or measured in terms of performance relative
to selected peer companies or a market index.

        For any Performance Period ending on or before December 31, 2005, the
Performance Goals from which the Committee shall establish performance targets
shall relate to the achievement of financial goals based on the attainment of
specified levels of one or more of the following: EBITDA, Operating Income, Free
Cash Flow and Net Earnings for the Company.

Section 2.3 Limitation on Awards.

        The aggregate amount of all Awards granted under the Plan to any
Participant for any Performance Period shall not exceed the amount determined by
multiplying such Participant's Salary by a factor of eight (8), but in no event
shall such amount exceed $51.2 million.

Section 2.4 Determination of Award.

        The Committee shall, promptly after the date on which the necessary
financial or other information for a particular Performance Period becomes
available, certify whether the performance targets have been achieved in the
manner required by Section 162(m). If the performance targets have been
achieved, the Awards for such Performance Period shall have been earned except
that the Committee may, in its sole discretion, reduce the amount of any Award
to reflect the Committee's assessment of the Participant's individual
performance or for any other reason.

Section 2.5 Payment of Award.

        Subject to Section 2.6, such Awards may be paid, in whole or in part, in
cash, in the form of grants of stock-based awards issued under the Equity Plan,
or in any other form prescribed by the Committee, and may be subject to such
additional restrictions as the Committee, in its sole discretion, may impose.
Such Awards shall be paid as promptly as practicable after the Committee
certifies the applicable performance targets have been achieved. If the
Committee determines that an Award shall be paid in the form of a stock-based
award issued under the Equity Plan, then for purposes of determining the number
of shares of Class B Common Stock subject to an Award, the Class B Common Stock
shall be valued based on its Fair Market Value on the date such stock-based
awards are granted. Where Awards are paid in property other than cash and
Class B Common Stock, the value of such Awards, for purposes of the Plan, shall
be determined by reference to the fair market value of the property on the date
the Committee grants the award of such property. Notwithstanding anything in
this Section 2.5 to the contrary, the Committee may establish procedures
pursuant to which the payment of any Award may be deferred.

Section 2.6 Employment Requirement.

        To be eligible to receive an Award, the Participant must have remained
in the continuous employ of the Company or a Subsidiary during the Performance
Period applicable to the Participant. If the Company or any Subsidiary
terminates a Participant's employment other than for "cause", a Participant
terminates his employment for "good reason" or a Participant becomes
"permanently disabled" (in each case, as determined by the Committee in its sole
discretion) or a Participant dies during a Performance Period, such Participant
or his estate shall receive, unless his or her employment agreement provides
otherwise, a pro rata portion of the amount of any Award for such Performance
Period except that the Committee may, in its sole discretion, reduce the amount
of such Award to reflect the Committee's assessment of such Participant's
individual performance prior to the termination of such participant's
employment, such Participant's becoming permanently disabled or such
Participant's death, as the case may be, or for any other reason.

--------------------------------------------------------------------------------



ARTICLE III

ADJUSTMENT OF AWARDS

        In the event that, during a Performance Period, any recapitalization,
reorganization, merger, acquisition, divestiture, consolidation, spin-off,
combination, liquidation, dissolution, sale of assets, or other similar
corporate transaction or event or any other extraordinary event occurs, or any
other event or circumstance occurs which has the effect, as determined by the
Committee in its sole and absolute discretion, of distorting the applicable
Performance Goals, including, without limitation, changes in accounting
standards, the Committee may adjust or modify, as determined by the Committee in
its sole and absolute discretion, the calculation of the applicable performance
targets based on the Performance Goals, to the extent necessary to prevent
reduction or enlargement of Participants' Awards under the Plan for such
Performance Period attributable to such transaction, circumstance or event. Such
adjustments shall be conclusive and binding for all purposes.

ARTICLE IV

MISCELLANEOUS

Section 4.1 No Rights to Awards or Continued Employment.

        No employee shall have any claim or right to receive Awards under the
Plan. Neither the Plan nor any action taken hereunder shall be construed as
giving any employee any right to be retained by the Company or any of its
subsidiaries.

Section 4.2 Restriction on Transfer.

        The rights of a Participant to receive Awards under the Plan shall not
be transferable by the Participant to whom such Award is granted, otherwise than
by will or the laws of descent and distribution.

Section 4.3 Withholding.

        The Company, or a subsidiary thereof, as appropriate, shall have the
right to deduct from all payments made under the Plan to a Participant or to a
Participant's beneficiary or beneficiaries any federal, state or local taxes
required by law to be withheld with respect to such payments.

Section 4.4 No Restriction on Right of Company to Effect Changes.

        The Plan shall not affect in any way the right or power of the Company
or its stockholders or a Subsidiary to make or authorize any recapitalization,
reorganization, merger, acquisition, divestiture, consolidation, spin-off,
combination, liquidation, dissolution, sale of assets, or other similar
corporate transaction or event involving the Company or a Subsidiary thereof or
any other event or series of events, whether of a similar character or
otherwise, whether or not such action would have an adverse effect on any Awards
made under the Plan. No Participant, beneficiary or other person shall have any
claim against the Company or any Subsidiary as a result of any such action.

Section 4.5 Source of Payments.

        The Company shall not have any obligation to establish any separate fund
or trust or other segregation of assets to provide for payments under the Plan.
To the extent any person acquires any rights to receive payments hereunder from
the Company, such rights shall be no greater than those of an unsecured
creditor.

Section 4.6 Amendment and Termination.

        The Board may at any time and from time to time alter, amend, suspend or
terminate the Plan in whole or in part. No such alteration, amendment,
suspension or termination of the Plan may, without the consent of the
Participant to whom an Award has been made, adversely affect the rights of such
Participant in such Award; provided, however, that no such consent shall be
required if the Committee determines in its sole

--------------------------------------------------------------------------------



discretion that any such alteration, amendment, suspension or termination is
necessary or prudent pursuant to any change in applicable law, including without
limitation, any changes made pursuant to Section 409A of the Code and any
regulations, rulings and other regulatory guidance issued thereunder.

Section 4.7 Governmental Regulations.

        The Plan, and all Awards hereunder, shall be subject to all applicable
rules and regulations of governmental or other authorities.

Section 4.8 Headings.

        The headings of sections and subsections herein are included solely for
convenience of reference and shall not affect the meaning of any of the
provisions of the Plan.

Section 4.9 Governing Law.

        The Plan and all rights and Awards hereunder shall be construed in
accordance with and governed by the laws of the State of Delaware.

Section 4.10 Effective Date.

        The Plan became effective as of January 1, 1994. The first amendment and
restatement thereof became effective as of March 27, 1996. The second amendment
and restatement became effective as of March 18, 1999. The third amendment and
restatement thereof became effective as of May 25, 2000. The fourth amendment
and restatement thereof became effective as of March 20, 2003. The fifth
amendment and restatement thereof became effective as of January 1, 2005;
provided, however, that it shall be a condition to the effectiveness of the
fifth amendment and restatement of the Plan, that the stockholders of the
Company approve the fifth amendment and restatement of the Plan at the 2005
Annual Meeting of Stockholders. Such approval shall meet the requirements of
Section 162(m) of the Code and the regulations thereunder. If such approval is
not obtained, then the fifth amendment and restatement of the Plan shall not be
effective.

--------------------------------------------------------------------------------


